Citation Nr: 1815432	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-26 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for tuberculosis (TB).

2. Entitlement to service connection for a right foot condition. 

3. Entitlement to a rating in excess of 10 percent for a left knee ligamentous injury with degenerative joint disease.

4. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1992 to June 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. Jurisdiction of the appeal was subsequently transferred to the RO in Montgomery, Alabama. The Veteran was afforded a videoconference hearing before the undersigned in July 2017. The hearing transcript is associated with the record. 

The issue of an increased rating for the Veteran's right knee ligamentous injury was raised by the Veteran at the July 2017 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).

The issue of entitlement to a rating in excess of 10 percent for a left knee ligamentous injury with degenerative joint disease and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During the July 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to service connection for TB and a right foot condition.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for TB have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for a right foot condition have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

During the July 2017 Board hearing, the Veteran stated that he would like to withdraw his appeal for entitlement to service connection for TB and a right foot condition. 

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision. Withdrawal may be made by the claimant or by his or her authorized representative. 38 C.F.R. § 20.204. 

The Veteran withdrew his appeal regarding these two issues during his hearing, and there remains no allegation of errors of fact or law for appellate consideration. As such, the Board does not have jurisdiction to review these specific claims. Thus, the appeal for service connection for TB and a right foot condition is dismissed.


ORDER

The appeal for entitlement to service connection for TB is dismissed.

The appeal for entitlement to service connection for a right foot condition is dismissed.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted. At his July 2017 hearing, the Veteran reported that his left knee symptoms had worsened and he had increased pain, decreased ability to stand for long periods of time, and increased difficulty walking. Additionally, June 2017 VA treatment records reflect the Veteran received left knee injections to manage his increased left knee symptomology. The Veteran's last VA examination was in August 2010. Based on his current complaints of worsening knee pain and increased limitation of motion, the Board finds that the August 2010 VA examination report does not accurately reflect the severity of his left knee disability and a new VA examination is warranted. 

The Veteran also testified that he is unable to work due to his service connected bilateral knee disabilities. As such, his claim for entitlement to a TDIU is included with the increased rating claim for his left knee. As the Veteran's TDIU claim is inextricably intertwined with his increased rating claim, the TDIU issue is also remanded. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Further, the Board notes that the most recent VA treatment records associated with the file, aside from the June 2017 treatment records sent in by the Veteran, are dated March 2014. As the Veteran has reported that his symptoms have worsened, current VA treatment records should be obtained prior to the Veteran's new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA records since March 2014. 

2. Provide appropriate notice for a claim of entitlement to a TDIU to the Veteran and his representative with the appropriate claims forms, and inform the Veteran that such forms must be completed and returned in order to decide his claim for TDIU. Conduct any additional development deemed necessary to determine the impact of the service connected disability on the Veteran's employability.

3. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of the Veteran's service connected left knee disability. The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be completed and all clinical findings should be reported in detail. 

In assessing the severity of the left and right knee disabilities, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).

4. Then, readjudicate the claim on appeal. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


